[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM
The Court has reviewed State v. Hector Heredia 253 Conn. 543 (July 4, 2000) and finds that the claimed irregularities at trial, that the State's Attorney ridiculed the petitioner's use of a Spanish interpreter and that petitioner's mental status was such that he could not assist in CT Page 12927 his own defense resulting from harassment by the State's Attorney of his interpreter, were raised in his appeal and rejected by the Supreme Court. The alleged violation of identification laws by the state having the witnesses make courtroom identification of the petitioner could have been raised on appeal although this Court questions the merit of such a claim.
It is well settled law in Connecticut that a habeas court should not entertain claims which were or should have been raised on direct appeal. See Johnson v. Commissioner 218 Conn. 403 (1991) and Bowers v.Commissioner 33 Conn. App. 449 (1994).
Accordingly, the petition for habeas corpus is dismissed.
Rittenband, JTR